Exhibit 10.3

 

Execution Version

 

 

MAIN STREET CAPITAL CORPORATION
as Borrower,

 

BRANCH BANKING AND TRUST COMPANY,
MORTGAGE CUSTODY DEPARTMENT OF CORPORATE TRUST SERVICES
as Custodian

 

and

 

BRANCH BANKING AND TRUST COMPANY
as Administrative Agent

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

 

CUSTODIAL AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of September 20, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

2

 

 

 

Section 2.

Delivery of Investment Files

3

 

 

 

Section 3.

Receipt of Investment Files

3

 

 

 

Section 4.

Obligations of the Custodian

3

 

 

 

Section 5.

Representations and Warranties of the Custodian

5

 

 

 

Section 6.

Trust Receipts

6

 

 

 

Section 7.

Future Defects

7

 

 

 

Section 8.

Release

7

 

 

 

Section 9.

Procedures Upon Default

9

 

 

 

Section 10.

Fees and Expenses of Custodian

10

 

 

 

Section 11.

Removal of Custodian

10

 

 

 

Section 12.

Examination of Investment Files

11

 

 

 

Section 13.

Insurance of Custodian

11

 

 

 

Section 14.

Counterparts

11

 

 

 

Section 15.

Governing Law/Submission to Jurisdiction

11

 

 

 

Section 16.

Copies of Documents from Investment Files

12

 

 

 

Section 17.

Resignation of Custodian

12

 

 

 

Section 18.

Term of Agreement

12

 

 

 

Section 19.

Notices

12

 

 

 

Section 20.

Successors and Assigns

13

 

 

 

Section 21.

Liability of the Custodian

13

 

 

 

Section 22.

Indemnification

14

 

 

 

Section 23.

Custodian’s Reliance

14

 

i

--------------------------------------------------------------------------------


 

Section 24.

Merger or Consolidation of Custodian

14

 

 

 

Section 25.

Transmission of Investment Files

14

 

 

 

Section 26.

Authorized Representatives

15

 

 

 

Section 27.

Reproduction of Documents

15

 

 

 

Section 28.

Force Majeure

15

 

 

 

Section 29.

Confidentiality Agreement

15

 

 

 

Section 30.

No Amendments

16

 

 

 

Section 31.

Express Duties

16

 

 

 

Section 32.

Enforcement of Rights

16

 

 

 

Section 33.

No Proceedings

16

 

 

 

Section 34.

Custody Agreement

16

 

 

 

Exhibit 1

Intentionally Omitted

 

 

 

 

Exhibit 2

Trust Receipt

 

 

 

 

Exhibit 3

Request and Receipt for Release of Documents

 

 

 

 

Exhibit 4

Authorized Representatives of the Agent and Information for Notices

 

 

 

 

Exhibit 5

Authorized Representatives of the Borrower

 

 

 

 

Exhibit 6

Authorized Representatives of the Custodian

 

 

 

 

Exhibit 7

Form of List of Portfolio Investments

 

 

 

 

Exhibit 8

Form of Comfort Letter

 

 

 

 

Exhibit 9

Form of Bailee Letter

 

 

 

 

Exhibit 10

Form of Certification of Sale, Exchange, Transfer or Liquidation

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
CUSTODIAL AGREEMENT

 

THIS AMENDED AND RESTATED CUSTODIAL AGREEMENT (this “Agreement”), dated as of
September 20, 2010, by and among Main Street Capital Corporation (the
“Borrower”), Branch Banking and Trust Company, Mortgage Custody Department of
Corporate Trust Services, not individually, but solely in its capacity as
Custodian, having an address at 5130 Parkway Plaza Boulevard, Charlotte, North
Carolina 28217 (the “Custodian”) and Branch Banking and Trust Company, acting in
its capacity as agent (the “Agent”) for itself and for the other Secured Parties
(as defined in the Credit Agreement described below).

 

PRELIMINARY STATEMENT

 

The Borrower and the Agent, among others, are parties to the Amended and
Restated Credit Agreement, dated as of September 20, 2010 (as amended,
supplemented, restated or otherwise modified and in effect from time to time,
the “Credit Agreement”), pursuant to which the Borrower has the benefit, subject
to the terms and conditions thereof, of advances from the Lenders (as defined in
the Credit Agreement) to finance, among other things, the making of Portfolio
Investments (as defined below) by the Borrower.

 

The Credit Agreement amends and restates in its entirety that certain Credit
Agreement dated as of October 24, 2008 by and among Borrower, the Initial
Guarantors, the lenders party thereto, and Branch Banking and Trust Company as a
lender and as administrative agent (as amended or modified prior to the date of
the Credit Agreement, the “Original Credit Agreement”).

 

Pursuant to the Credit Agreement, the Borrower is required to take such action
as shall be necessary to maintain the perfection of the liens and security
interests of the Agent, for the benefit of the Secured Parties (as defined in
the Credit Agreement) on the Collateral (as defined in the Credit Agreement). 
The Borrower desires to have the Custodian take possession of the related
Investment File (as defined below) with respect to each Portfolio Investment, in
accordance with the terms and conditions hereof.  The Borrower has agreed to
deliver or cause to be delivered to the Custodian the documents specified in
Section 2 of this Agreement with respect to the Portfolio Investments to be held
pursuant to the terms of this Agreement.

 

The Custodian is a North Carolina banking corporation, and is otherwise
authorized to act as Custodian pursuant to this Agreement.

 

This Agreement amends and restates in its entirety that certain Custodial
Agreement dated as of October 24, 2008 by and among the Borrower, the Custodian
and the Agent.

 

In consideration of the mutual undertakings herein, expressed, the parties
hereto hereby agree as follow:

 

--------------------------------------------------------------------------------


 

Section 1.                                            Definitions.

 

Unless otherwise defined herein, capitalized terms not otherwise defined herein
are used as defined in the Credit Agreement, and the following terms shall have
the following meanings:

 

Agreement:  shall mean this Agreement, as supplemented or amended from time to
time.

 

Authorized Person:  shall have the meaning set forth in Section 26 of this
Agreement.

 

Business Day:  means any day other than a Saturday or Sunday, or a day on which
banking and savings and loan institutions in North Carolina are authorized or
obligated by law or executive order to be closed, and a day on which the
Custodian is open in the State of North Carolina.

 

Comfort Letter:  means a letter substantially in the form attached hereto as
Exhibit 8 furnished to the Custodian by the Borrower in connection with the
closing of the transactions creating a Portfolio Investment, a copy of which
letter is delivered to the Custodian with the related Investment File.

 

Credit Agreement:  shall have the meaning set forth in the first paragraph of
the Preliminary Statement.

 

Investment File:  means those documents listed in Section 2(a) of this Agreement
that are delivered to the Custodian pursuant to Section 2 hereof or that
otherwise come into the possession of the Custodian.

 

List of Portfolio Investments:  means a listing, substantially in the form of
which is attached hereto as Exhibit 7, of all Portfolio Investments delivered to
the Custodian (which List of Portfolio Investments may be in the form of
microfiche or computer file or other medium acceptable to the Custodian).

 

Person:  shall mean an individual, general partnership, limited partnership,
limited liability partnership, corporation, business trust, joint stock company,
limited liability company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

 

Portfolio Investment:  shall have the meaning set forth in the Credit Agreement.

 

Trust Receipt:  shall mean a trust receipt, substantially in the form set forth
on Exhibit 2 hereto, covering the Investment Files relating to the Portfolio
Investment described therein, which trust receipt is issued to the Agent.

 

UCC:  shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

2

--------------------------------------------------------------------------------


 

Section 2.                                            Delivery of Investment
Files.

 

(a)                                  Within five (5) Business Days of the date
that the Borrower makes a Portfolio Investment, the Borrower shall deliver or
cause the Borrower’s closing agent to deliver to the Custodian, the following
documents pertaining to such Portfolio Investment, along with a Comfort Letter
listing each document to be included in the Investment File for such Portfolio
Investment so delivered to the Custodian, each of which Portfolio Investment
shall be identified in a Schedule delivered in printed and electronic format
therewith:

 

(i)                                     any and all original executed promissory
notes issued by the Obligor pursuant to the applicable agreements evidencing
such Portfolio Investment, together with an indorsement executed in blank;

 

(ii)                                  any and all original certificates
representing equity interests pledged to secure the obligations of the Obligor
relating to such Portfolio Investment, together with transfer powers for each
such certificate, executed in blank; and

 

(iii)                               any and all original letters of credit,
instruments, certificates of deposit or chattel paper or other original
documents, the physical possession of which is necessary in order for the Agent,
on behalf of the Secured Parties, to perfect or preserve the priority of its
security interest therein.

 

(b)                                 From time to time, the Borrower shall
forward to the Custodian additional documents of the type described in the
foregoing clause (a) evidencing any assumption, modification, consolidation or
extension of any Portfolio Investment, in accordance with the terms of the
Credit Agreement, and upon receipt of any such additional documents, the
Custodian shall hold such additional documents in accordance with the terms of
this Agreement.  Any additional documents forwarded shall include a transmittal
with instructions on filing and the name of the Portfolio Investment to which it
relates and any other information reasonably requested by the Custodian.

 

Section 3.                                            Receipt of Investment
Files.

 

After receipt of each Investment File, the Custodian shall deliver a Trust
Receipt to the Agent in accordance with Section 6 hereof.

 

Section 4.                                            Obligations of the
Custodian.

 

The Custodian hereby confirms that (i) with respect to Investment Files
delivered to it on or before the date hereof, it has reviewed the List of
Portfolio Investments therewith, and with respect to any subsequently delivered
Investment Files, it will review the List of Portfolio Investments delivered
therewith, (ii) with respect to Investment Files delivered to it on or before
the date hereof, it holds such Investment Files corresponding to each Portfolio
Investment listed on the List of Portfolio Investments to which it relates and,
with respect to any subsequently delivered Investment Files, it will hold such
Investment Files corresponding to each Portfolio Investment listed on the List
of Portfolio Investments to which it relates and (iii) for each

 

3

--------------------------------------------------------------------------------


 

Portfolio Investment, each Investment File contains each of the documents listed
on Schedule A to the Comfort Letter relating to such Portfolio Investment
(excluding the items listed on the schedule of exceptions attached to the
related Trust Receipt) and if Schedule A to the Comfort Letter indicates that a
document is an original, the Custodian confirms that it has received such
original document (except as indicated on the schedule of exceptions attached to
the related Trust Receipt).  The Custodian shall create a separate account in
the name of the Borrower in which all assets, including the Portfolio
Investments and any Investment Files, shall be held, subject to the security
interests of the Agent pursuant to the Collateral Documents.  The Custodian
shall dispose of or release such assets only upon the receipt of proper
instruction from the Authorized Persons of the Borrower or as otherwise
specifically set forth in this Agreement.

 

The Custodian hereby acknowledges that, (A) to secure its obligations under the
Credit Agreement, the Borrower has granted a security interest to the Agent in
its Portfolio Investments and related assets with respect to the Obligations (as
defined in the Credit Agreement) including, without limitation, each document
listed on the schedule to each Trust Receipt and (B) (i) it has in its physical
possession the related Investment File with respect to each Portfolio Investment
listed on the schedule to each Trust Receipt (excluding the items listed on the
schedule of exceptions attached to the related Trust Receipt, if any) (the
“Property”), (ii) it will hold the Property as bailee for and on behalf of the
Agent for purposes of perfecting the interests of the Agent therein, for the
benefit of the Secured Parties (as defined in the Credit Agreement), as provided
in Section 9-313 of the UCC, and (iii) it is not holding the Property on behalf
of the Borrower or any other person or entity (including itself).  The Custodian
agrees that it will continue to hold the Property in its possession and not
transfer the Property without the prior written consent of the Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Borrower, except in accordance with this Agreement.  Following indefeasible
payment in full of all amounts owing under the Loan Documents in respect of the
Obligations, and the cancellation or termination of the commitments under the
Credit Agreement and any other contingent obligations, the security interest of
the Agent shall be released in accordance with the terms of the Loan Documents
and the Property shall revert to the Borrower.

 

The Custodian hereby agrees to hold all documents evidencing or representing
ownership in or the Borrower’s interest or investment in a Portfolio Investment
which have been or are delivered to the Custodian by the Borrower or by any
other third party at the written direction of the Borrower, including without
limitation all promissory notes, certificates and other “instruments” within the
meaning of the UCC, as agent and bailee of the Agent, as secured party, and
acknowledges that this Agreement constitutes notice in accordance with the UCC
and other applicable law of the Agent’s security interest in such collateral and
does hereby consent thereto.  The Custodian shall hold all documents received by
it constituting the related Investment File with respect to each Portfolio
Investment as described in the preceding paragraph, and shall make disposition
thereof only in accordance with the terms of this Agreement.  The Custodian
shall segregate and maintain continuous custody of all documents constituting
each Investment File in a fire resistant vault in accordance with customary
standards for such custody, and such Investment Files shall be clearly marked
with appropriate notation in the Custodian’s computer files to indicate that the
Investment Files are held by the Custodian pursuant to this Agreement in a
custodial capacity only. The Borrower and the Agent shall have the opportunity
to inspect the filing procedures, facilities, and the security procedures.  The
Agent has made such inspection and has found them to comply with this Agreement.

 

4

--------------------------------------------------------------------------------


 

The Custodian shall conduct, or cause to be conducted, periodic reviews of all
items held by it under this Agreement in such a manner as shall enable the Agent
or the Borrower to verify the accuracy of the Custodian’s record keeping.

 

The Custodian agrees and covenants that it will separately identify the related
Investment Files with respect to each Portfolio Investment delivered to the
Custodian pursuant to this Agreement from any and all other files, documents or
agreements at any time or from time to time delivered to the Custodian by or on
behalf the Borrower or any of its affiliates.

 

In the event that (i) the Agent, the Borrower or the Custodian shall be served
by a third party with any type of levy, attachment, writ or court order with
respect to any Investment File or any document included within an Investment
File or (ii) a third party shall institute any court proceeding by which any
Investment File or a document included within an Investment File shall be
required to be delivered otherwise than in accordance with the provisions of
this Agreement, the party receiving such service shall promptly deliver or cause
to be delivered to the other parties to this Agreement copies of all court
papers, orders, documents and other materials concerning such proceedings. The
Custodian shall, to the extent permitted by law and any court order, continue to
hold and maintain all Investment Files that are the subject of such proceedings
pending an order of a court of competent jurisdiction permitting or directing
disposition thereof.  Upon final determination of such court, and if permitted
by such determination, the Custodian shall release such Investment File or any
document included within such Investment File as directed in writing by the
Borrower (with notice to the Agent), or, if a Default or Event of Default has
occurred and is continuing, the Agent, which shall give a direction consistent
with such court determination. The Custodian shall have no obligation to monitor
or appear in any such proceeding on behalf of or in the name of the Borrower or
the Agent.  Expenses and fees (including without limitation, attorney’s fees) of
the Custodian incurred as a result of such proceedings shall be borne by the
Borrower.

 

Section 5.                                            Representations and
Warranties of the Custodian.

 

The Custodian represents and warrants to the Administrative Agent that:

 

(a)                                  The Custodian (i) is duly organized,
validly existing and in good standing under the laws of North Carolina, (ii) has
full corporate power and authority to conduct its business and affairs as a
custodian and (iii) is a bank having the qualifications prescribed in
Section 26(a) of the Investment Company Act of 1940, as amended (the “1940 Act”)
for the trustees of unit investment trusts.

 

(b)                                 The Custodian hereby represents and warrants
that it does not control, is not controlled by, nor is under common control with
(either directly or indirectly) the Borrower or any of its affiliates.

 

(c)                                  This Agreement, when executed and delivered
by the Custodian, shall constitute the valid, legal and binding obligation of
the Custodian, enforceable against the Custodian in accordance with its terms,
except as the enforcement thereof may be limited by applicable receivership or
similar debtor relief laws and that certain equitable

 

5

--------------------------------------------------------------------------------


 

remedies may not be available regardless of whether enforcement is sought in
equity or at law.

 

(d)                                 The Custodian is not in material breach of
any material agreement to which it is a party.

 

(e)                                  By execution of this Agreement, the
Custodian represents, warrants and covenants that it does not currently hold,
and during the existence of this Agreement shall not hold, any adverse interest,
by way of security or otherwise, in any Portfolio Investment, and hereby waives
any lien which the Custodian might have pursuant to statute or otherwise
available at law or in equity on the Portfolio Investments and the documents
constituting the related Investment File with respect to each Portfolio
Investment held by the Custodian hereunder, including all monies and proceeds
derived therefrom or relating thereto.

 

(f)                                    The Custodian shall not, except with
respect to the Custodian’s right to receive its reasonable and customary fees
and expenses hereunder, at any time exercise or seek to enforce any claim, right
or remedy, including any statutory or common law rights of set-off, if any, that
the Custodian may otherwise have against all or any part of an Investment File,
a Portfolio Investment, or any proceeds of the foregoing or against the Borrower
or the Agent.

 

(g)                                 The Custodian maintains insurance as
required by Section 13 hereof.

 

The representations and warranties of the Custodian set forth above shall
survive the execution, delivery and termination of this Agreement shall inure to
the benefit of the Agent and the Borrower so long as this Agreement is in
effect.

 

Section 6.                                            Trust Receipts.

 

Within two Business Days after the receipt of the Investment Files pursuant to
Section 2 hereof or such other time period mutually agreed to by the Borrower,
the Agent and the Custodian, the Custodian shall ascertain that (i) all
documents required to be delivered to it are in its possession, and (ii) that
each note, certificate or other original collateral document, if any, listed in
Schedule A to each Comfort Letter is an original, executed counterpart of such
document, except as set forth on the exception schedule and (iii) shall deliver
to the Agent a Trust Receipt substantially in the form of Exhibit 2 attached
hereto.

 

Each Trust Receipt issued hereunder shall be numbered sequentially, and the
Custodian shall maintain a record of such numbers and the name of the party to
which such Trust Receipt was issued.

 

The Custodian makes no representation as to:  (i) the validity, legality,
sufficiency, enforceability or genuineness of any of the documents contained in
each Investment File or (ii) the collectability, insurability, effectiveness or
suitability of any Portfolio Investment.  The Custodian shall have no obligation
to verify the receipt of any documents, the existence of which was not delivered
or not made known to the Custodian as part of the Investment File, and the
Custodian shall have no obligation to determine whether the recordation of any
document is

 

6

--------------------------------------------------------------------------------


 

necessary, nor shall the Custodian be responsible for the value, form,
substance, validity, perfection, priority, effectiveness or enforceability of
any of such documents.

 

The Custodian shall provide the Agent and the Borrower with an exception report
which shall be attached to such Trust Receipt and shall specifically identify
any missing endorsements or documents required to be delivered to the Custodian
pursuant to Section 2 and the party or parties whose signatures may be required
for any such endorsement.  The Custodian shall have no duty to obtain any
missing endorsement or document.  The Custodian shall be under no duty or
obligation to inspect, review or examine any such documents, instruments,
certificates or other papers to determine that they are genuine, enforceable,
executed by an authorized officer, or appropriate for the represented purpose or
that they are other than what they purport to be on their face.

 

Section 7.                                            Future Defects.

 

During the term of this Agreement, the Custodian shall immediately notify the
Agent and the Borrower of any defect with respect to an Investment File or any
failure on its part to hold the Investment Files as herein provided.

 

Section 8.                                            Release.

 

(a)                                  From time to time and as requested by the
Agent, the Custodian is hereby authorized, upon receipt from the Agent of a
request and receipt for release of documents, in substantially the form annexed
hereto as Exhibit 3, reasonably believed by the Custodian to be signed by an
Authorized Person of the Agent whose name appears on Exhibit 4 hereof to release
to the Agent or its designee the related Investment File or the documents set
forth in such request and receipt of such Person.  The Agent agrees with
Borrower that it will not make any request for release unless a Default or Event
of Default has occurred and is continuing.

 

(b)                                 From time to time so long as no Default or
an Event of Default has occurred and is continuing, in connection with a sale,
transfer, exchange, liquidation, payment in full or modification or extension of
any Portfolio Investment in the ordinary course of business, and subject to the
other provisions set forth in this Section 8, the Custodian is also authorized,
upon receipt from the Borrower of a request and receipt for release of
documents, in substantially the form annexed hereto as Exhibit 3, reasonably
believed by the Custodian to be signed by an Authorized Person of the Borrower
whose name appears on Exhibit 5 hereof, to release the related Investment File
or the related documents set forth in such request and receipt for release to a
party other than the Borrower or any of its Affiliates.  The Borrower shall
provide a copy of any such request and receipt for release to the Agent
simultaneously with the delivery thereof to the Custodian.  At any time when
three (3) or more Investment Files are currently released pursuant to any
request by or on behalf of the Borrower, the Custodian shall, prior to giving
effect to such release, obtain the consent of the Agent prior to complying with
such requested release (which consent shall not be unreasonably withheld prior
to the occurrence and continuance of any Default or Event of Default).  The
Custodian shall promptly notify the Agent after it has released any Investment
File or any document therein.  Any transmittal of documentation pursuant to a
request and receipt for release under this clause (b) shall be under the cover
of a transmittal letter substantially in the form of the Bailee Letter attached
as Exhibit 9

 

7

--------------------------------------------------------------------------------


 

hereto, duly completed and executed by the Custodian.  The Custodian shall
retain the executed Bailee Letter in the stead of the related Investment File
and shall notify the Agent and the Borrower in the event that the third party
designated to receive such Investment File or such documents fails to execute
and deliver to the Custodian a countersignature to the Bailee Letter within
three (3) Business Days of delivery thereof.

 

(c)                                  The Custodian shall release any requested
Investment Files pursuant to the foregoing at the direction of the Borrower or
the Agent, as the case may be, on the same day, if the request therefor is
received by the Custodian prior to 2:00 p.m. Eastern time, or, otherwise, on the
next succeeding Business Day after receipt of a request of release therefor. 
The Custodian shall maintain a list of the Investment Files or if less than the
entire Investment File, the documents released.  Upon return of the documents or
the Investment File, the Custodian shall maintain a list of the Investment Files
or the documents returned.

 

(d)                                 The Borrower covenants and agrees that:

 

(i)                                     in the case of any documents of a type
described in clauses 2(a)(i) or 2(a)(iii), it shall not make any request for the
release thereof until the obligations of the Obligor under the related Portfolio
Investment have been repaid in full, except for (A) ultimate sale or exchange,
and in such case the Borrower further agrees that all cash proceeds thereof
shall be deposited in a deposit account that is the subject of a control
agreement that creates a valid and perfected first-priority security interest in
and lien in favor of the Administrative Agent for the benefit of the Secured
Parties or (B) renewal, amendment or registration of transfer; provided that any
document received in replacement, substitution or exchange thereof is delivered
to the Custodian prior to release of the existing original;

 

(ii)                                  it shall not, directly or indirectly,
maintain physical possession or “control” within the meaning of the UCC of any
Investment Files or documents released pursuant to this Section 8 or instruct
any Person to release or deliver the Investment Files or any documents to it or
any of its Affiliates or any agent on its or their behalf (other than the
Agent);

 

(iii)                               it shall instruct each third party to which
an Investment File is delivered pursuant to clause (b) to execute and deliver to
the Custodian a countersignature to the Bailee Letter delivered to such Person
in connection therewith (which delivery may be by facsimile) and, in the event
that such Person fails to do so within three (3) Business Days of receipt of any
Investment File or documents, and the Portfolio Investment relating to such
Investment File or document has not yet been sold, exchanged, transferred,
liquidated or paid in full, it shall direct such Person, and shall use its best
efforts to cause such Person, to immediately return the Investment File and any
documents to the Custodian;

 

(iv)                              it shall promptly instruct such third parties
to whom any Investment File or documents have been delivered to return to the
Custodian any Investment File or other such documents when the need therefor no
longer exists, unless the Portfolio Investment shall be sold, exchanged,
transferred or liquidated, in which case, thereupon it shall, in

 

8

--------------------------------------------------------------------------------


 

substantially the form annexed hereto as Exhibit 10, certify to the Custodian
and the Agent that such sale, transfer or liquidation has occurred;

 

(v)                                 at any time an Investment File or documents
therein are not held by the Custodian or by a bailee that has executed and
delivered a valid, binding and effective Bailee Letter in favor of the Agent ,
the related Portfolio Investment shall not be eligible for inclusion in the
Borrowing Base unless otherwise agreed in writing by the Agent in its sole
discretion; and

 

(vi)                              it shall not make any request for release of
any Investment File or documents therein if, after giving effect to such
release, a Default shall occur and be continuing.

 

The Agent shall have the right to instruct the Custodian not to release, and
Custodian in such instance agrees not to so release, an Investment File if, in
its good faith judgment, the Agent believes that the Borrower’s request does not
or shall not comply with the foregoing covenants.

 

(e)                                  Any Person may provide an electronic
transmission for release of documents in a form agreed to in advance of the
initial transmission by the Borrower, the Agent and the Custodian containing
information readable without intervention by the Custodian’s data processing
operations or computer hardware and software staff, and arranged in a record
layout to be specified by the Custodian (a “Paperless Release Request”).  All
parties agree to maintain and control access to electronic signature information
and assume liability for any unauthorized use thereof.  Such parties also agree
to maintain accurate records of electronic transactions related to the
Investment Files.  Each such Person hereby authorizes the Custodian to
automatically append the electronic signature of an Authorized Representative to
the applicable request for release of documents and agrees and acknowledges that
by appending such Authorized Representative’s electronic signature, the
Custodian shall be entitled to rely thereon.  For purposes of this Agreement,
the term “electronic signature” is defined as an “electronic identifier intended
by the person using it to have the same force and effect as the use of a manual
signature.”  Each Paperless Release Request shall be confirmed in writing and
delivered to all parties in accordance with Section 19.  All parties agree in
advance to comply with all of the Custodian’s security and record layout
standards in connection with any Paperless Release Request as may be amended
from time to time upon notice from the Custodian to such parties.  The Custodian
reserves the right to restrict or suspend such parties’ access to the
Custodian’s computer systems for maintenance or repairs or for any other reason
in the Custodian’s sole discretion, provided, however, that the Custodian shall
promptly provide such parties notice of such restriction or suspension. 
Notwithstanding the foregoing, such parties are authorized to transmit, and the
Custodian is authorized to accept, signed facsimile copies of requests for
release.

 

Section 9.                                            Procedures Upon Default.

 

(a)                                  The Agent shall notify the Custodian when a
Default or an Event of Default has occurred and is continuing.  No knowledge of
any Default or Event of Default will be implied against the Custodian in the
absence of such notice.  The

 

9

--------------------------------------------------------------------------------


 

Custodian shall have no duty to inquire whether a Default or an Event of Default
has occurred and is continuing.

 

(b)                                 Following notification by the Agent (which
may be by facsimile) to the Custodian that a Default or an Event of Default has
occurred and is continuing, the Custodian shall not release any item relating to
any Portfolio Investment (including without limitation the Investment Files) to
the Borrower or any other Person without the express prior written consent and
at the direction of the Agent.

 

(c)                                  Upon the written direction of the Agent
from and after the occurrence of a Default or an Event of Default, the Custodian
shall submit for recording and/or filing any assignments, instruments of
transfer or other documents with respect to each Portfolio Investments.  The
Borrower shall be responsible for all reasonable out-of-pocket costs and
expenses of the Custodian associated with the recording and/or filing of any
such assignments, instruments of transfer or other documents with respect to the
Portfolio Investments.

 

Section 10.                                      Fees and Expenses of Custodian.

 

All reasonable fees of the Custodian for its services under this Agreement, and
any reasonable expenses incurred by the Custodian (including but not limited to
reasonable counsel fees), will be promptly paid and reimbursed by the Borrower,
or its affiliate, pursuant to a fee agreement between the Borrower, or its
affiliate, and the Custodian.

 

Section 11.                                      Removal of Custodian.

 

(a)                                  The Agent or the Borrower, upon (i) at
least thirty (30) days prior written notice to the Custodian and the other
party, may remove and discharge the Custodian (or any successor custodian
thereafter appointed), with cause, and (ii) at least sixty (60) days prior
written notice to the Custodian and the other party, and with the consent of the
other party (which consent shall  not be unreasonably withheld), may remove and
discharge the Custodian (or any successor custodian thereafter appointed),
without cause, from the performance of its obligations under this Custodial
Agreement; provided, that, if a Default or an Event of Default has occurred and
is continuing, (Y) the Borrower’s consent shall not be required as a condition
to Agent’s removing or discharging the Custodian without cause, and (Z) the
Borrower shall have no right to remove or discharge the Custodian without
cause.  Promptly after the giving of notice of removal of the Custodian, the
Agent shall appoint, by written instrument, a successor custodian, which
appointment shall, unless a Default or an Event of Default has occurred and is
continuing, require the consent of the Borrower, which consent shall not be
unreasonably withheld. One original counterpart of such instrument of
appointment shall be delivered to each of the Agent, the Borrower, the Custodian
and the successor custodian.

 

(b)                                 In the event of any such removal, the
Custodian shall promptly transfer to the successor custodian, as directed in
writing, all the Investment Files being administered under this Custodial
Agreement. The cost of the shipment of Investment Files shall be at the expense
of the Custodian, in the event of a removal for cause, and

 

10

--------------------------------------------------------------------------------


 

otherwise at the expense of the Borrower. The Borrower shall be responsible for
the fees and expenses of the successor custodian.

 

Section 12.                                      Examination of Investment
Files.

 

Upon reasonable prior written notice to the Custodian, the Borrower and the
Agent and their respective agents, designees, accountants, attorneys and
auditors will be permitted during normal business hours to examine the
Investment Files.  In addition, the Custodian shall permit access during normal
business hours to vendors, professionals and others employed by the Borrower for
the purpose of reviewing and repairing document deficiencies contained in the
Investment Files.  All records relating to the Borrower’s assets shall remain
the property of the Borrower, and the Custodian shall maintain such records in
accordance with the 1940 Act.  Any such examination shall be subject to the
reasonable procedures of the Custodian.  The Borrower shall indemnify and hold
the Custodian harmless from all claims, costs, expenses, losses and damages
incurred by the Custodian as a result of the loss or misplacement of any
Investment Files or documents or papers contained in the Investment Files while
in the possession of the examining party, except in the case of any loss or
misplacement resulting from the gross negligence or willful misconduct of the
Agent or its respective agents, designees, accountants, attorneys or auditors.

 

The Investment Files will initially be maintained at the Custodian’s office
located at 5130 Parkway Plaza Boulevard, Charlotte, North Carolina 28217 and the
Custodian will provide at least 30 days prior written notice to the Borrower and
the Agent before such location is changed.

 

Section 13.                                      Insurance of Custodian.

 

At its own expense, the Custodian shall maintain at all times during the
existence of this Agreement and keep in full force and effect fidelity
insurance, theft of documents insurance, and such insurance shall be in amounts
with standard coverage and subject to deductibles as is customary for insurance
typically maintained by banks which act as custodian of assets similar to the
Portfolio Investments, and in no event in an annual amount less than $1,000,000.

 

Section 14.                                      Counterparts.

 

For the purpose of facilitating the execution of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute and be one and the same
instrument.

 

Section 15.                                      Governing Law/Submission to
Jurisdiction.

 

This Agreement shall be deemed to have been made in and shall be construed in
accordance with the laws of the State of North Carolina and its validity,
construction and effect shall be governed by the internal laws of the State of
North Carolina applicable to agreements wholly performed therein.  The
appropriate state and federal courts located in the County of Mecklenburg or the
County of Forsyth in the State of North Carolina shall be an appropriate venue
for any action, suit or other proceeding arising from or based upon this
Agreement.  The parties hereto waive any objection to the propriety or
convenience of venue in such courts or to

 

11

--------------------------------------------------------------------------------


 

the jurisdiction of such courts over any party and agree that any judgment
entered therein may be enforced with no further defense or offset in any
jurisdiction in which the defendant is a citizen, resides or owns property. 
Nothing in this Section 15 shall affect the right of the Agent to bring any
action or proceeding against any party hereto or its property in the courts of
any other jurisdiction.

 

Section 16.                                      Copies of Documents from
Investment Files.

 

Upon the request of the Borrower or, with notice to the Borrower, the Agent and
at the cost and expense of the Borrower (including fees and expenses associated
with researching and making its copies), the Custodian shall provide the
Borrower or the Agent with copies of the documents in the related Investment
File with respect to each Portfolio Investment.

 

Section 17.                                      Resignation of Custodian.

 

The Custodian may resign upon at least 60 days prior written notice to the
Borrower and the Agent.  Upon such resignation, the Agent may appoint a
successor custodian in accordance with Section 11 hereof, and the resigning
Custodian shall immediately comply with the provisions of such Section 11.  If a
successor is not appointed within forty-five (45) days, the Custodian may
petition a court of competent jurisdiction for a successor. Regardless of the
reasons for the removal or resignation of the Custodian, the obligations of a
removed or resigning Custodian under this Custodial Agreement and its status as
custodian for and bailee of the Agent with respect to the Collateral covered
hereby shall continue until all of the Investment Files being administered under
this Custodial Agreement have been transferred to the successor custodian in
accordance with Section 11.  The payment of such successor custodian’s fees
shall be solely the responsibility of the Borrower.

 

Section 18.                                      Term of Agreement.

 

Promptly after written notice from the Agent of the termination of the Credit
Agreement and payment in full of all amounts owing to the Secured Parties and
the Agent thereunder, the Custodian shall deliver all documents remaining in the
Investment Files to the Borrower in accordance with the Borrower’s written
instructions.  The Borrower shall not be obligated to pay any fees or expenses
of the Custodian, except for shipping costs, attributable to periods following
delivery of the Borrower’s written delivery instructions to the Custodian.

 

Section 19.                                      Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given when received by the recipient party at the
address shown on the first page hereof or at such other address as may hereafter
be furnished to the other party by like notice. Any such demand, notice or
communication hereunder shall be deemed to have been received on the date
actually delivered to or received at the premises of the addressee (as
evidenced, in the case of registered or certified mail, by the date noted on the
return receipt).

 

12

--------------------------------------------------------------------------------


 

If to Borrower:

 

Main Street Capital Corporation
1300 Post Oak Boulevard, Suite 800
Houston, Texas  77056
Attention:  Rodger Stout
Telephone:  (713) 350-6000
Facsimile:  (713) 350-6042

 

If to the Agent:

 

At such address, phone number and facsimile number as set forth in Exhibit 4
hereto.

 

If to the Custodian:

 

Branch Banking and Trust Company,
Mortgage Custody Department of Corporate Trust Services
5130 Parkway Plaza Boulevard
Charlotte, North Carolina 28217-1964
Attention:  Susan Tittl
Telephone:  (704) 954-1852
Telecopy:  (704) 954-1830

 

Section 20.                                      Successors and Assigns.

 

Except as provided herein, the Custodian may not assign its rights or delegate
its obligations under this Agreement without the express written consent of the
Borrower and the Agent.  Any attempted assignment of rights or delegation of
duties by the Custodian without such consent shall be void.  This Agreement
shall inure to the benefit of the successors and assigns of the parties hereto.

 

Section 21.                                      Liability of the Custodian.

 

Neither the Custodian nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith in good faith and believed by it or them to
be within the purview of this Agreement, including without limitation in the
selection of shippers and methods of shipment, except for its or their own gross
negligence or willful misconduct.  In no event shall the Custodian or its
directors, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder or in connection herewith.  The Custodian shall
not be responsible to any party for recitals, statements or warranties or
representations of the Borrower contained herein or in any document or be bound
to ascertain or inquire as to the performance or observance of any of the terms
of this Agreement or any participation and servicing agreement with respect to
the Portfolio Investments on the part of the Borrower, except as may otherwise
be specifically set forth herein.

 

13

--------------------------------------------------------------------------------


 

Section 22.                                      Indemnification.

 

The Borrower agrees to defend, indemnify and hold the Custodian and its
directors, agents and employees harmless against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursement of any kind or nature whatsoever, including reasonable
attorney’s fees, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Agreement or any action taken
or not taken by it or them hereunder unless such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs or expenses are
determined by a final judicial decree to result from the gross negligence, lack
of good faith or willful misconduct of the Custodian, its directors, officers,
agents or employees.  The foregoing indemnification shall survive any
termination of this Agreement or the resignation or removal of the Custodian.

 

Section 23.                                      Custodian’s Reliance.

 

In the absence of bad faith on the part of the Custodian, the Custodian may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any request, instructions, certificate, opinion
or other document furnished to the Custodian, believed by the Custodian to be
genuine and to have been signed or presented by the proper party or parties and
conforming to the requirements of this Agreement; but in the case of any
Investment File or other request, instruction, document or certificate which by
any provision hereof is specifically required to be furnished to the Custodian,
the Custodian shall be under a duty to examine the same to determine whether or
not it conforms to the requirements of this Agreement.  The Custodian may
consult with outside counsel approved by the Borrower and any opinion shall be
full and complete authorization and protection in respect of any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
opinion of counsel.

 

Section 24.                                      Merger or Consolidation of
Custodian.

 

Any Person into which the Custodian may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Custodian shall be a party, or any Person succeeding
to the business of the Custodian, shall be the successor of the Custodian under
this Agreement, without the execution of filing of any paper or any further act
on the part of the parties hereto, anything herein to the contrary
notwithstanding.

 

Section 25.                                      Transmission of Investment
Files.

 

The Custodian shall use United Parcel Service, Federal Express or other
nationally recognized overnight courier service for the purpose of transmission
of the Investment Files in the performance of the Custodian’s duties hereunder. 
The Borrower will arrange for the provision of such services at its sole cost
and expense (or, at the Custodian’s option, reimburse the Custodian for all
costs and expenses incurred by the Custodian consistent with such instruction)
and will maintain such insurance against loss or damage to Investment Files as
the Agent deems appropriate.  Without limiting the generality of the provisions
of Section 21 above, it is expressly agreed that in no event shall the Custodian
have any liability for any losses or

 

14

--------------------------------------------------------------------------------


 

damages to any person, including without limitation, the Borrower, arising out
of actions of the Custodian consistent with instructions of the Borrower.

 

Section 26.                                      Authorized Representatives.

 

Each representative of the Agent, the Borrower and the Custodian who is named on
Exhibit 4, Exhibit 5, or Exhibit 6 hereto, respectively (an “Authorized Person”)
is authorized to give and receive notices, requests and instructions, to deliver
certificates and documents in connection with this Agreement on behalf of the
Agent, the Borrower or the Custodian, respectively, and may, by delivering to
the others a revised exhibit, change the information previously given, but each
of the other parties hereto shall be entitled to rely conclusively on the last
exhibit until receipt of a superseding exhibit.

 

Section 27.                                      Reproduction of Documents.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications which may hereafter be
executed, and (b) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
microcard, miniature photographic or other similar process.  The parties agree
that any such production shall be admissible in evidence as the original itself
in any judicial or administrative proceeding, whether or not the original is in
existence and whether or not such reproduction was made by a party in the
regular course of business, and that any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence.

 

Section 28.                                      Force Majeure.

 

To the maximum extent permitted by law and notwithstanding any other provision
of this Agreement, the Custodian will not be liable for, and the Borrower hereby
releases the Custodian from responsibility for all losses, claims, liabilities,
expenses (including counsel fees both outside and internal allocated costs) and
damages due to errors, delays or inaccuracies in transmission and from all
liability for losses arising out of interruption of business due to acts of God,
acts of governmental authority, acts of a public enemy, or due to any and all
wars, riots, fires, floods, civil commotion, insurrections, labor difficulties,
severe weather conditions, interruption, delay in, or loss (partial or complete)
of electrical power or external computer (hardware or software) or
communications services, strikes or other labor disturbance by employees or
nonaffiliates, government, judicial or regulatory organization order, rule or
regulation; energy or natural resource difficulty or storage, and inability to
obtain materials, equipment or transportation and equipment, system and software
failures or any other causes beyond the reasonable control of the Custodian,
preventing or delaying performance of any obligation under this Agreement.  This
release shall survive termination of this Agreement.

 

Section 29.                                      Confidentiality Agreement.

 

The Custodian acknowledges that the Investment Files may contain information
which the Borrower deems “confidential”, “proprietary” and “secret.”  The
Custodian shall hold and, shall at all times ensure that its employees and
agents hold in confidence all information contained in the Investment Files, and
will prevent (a) the disclosure by it or its agents or

 

15

--------------------------------------------------------------------------------


 

employees to others of any such proprietary, confidential or secret information
of the Portfolio Investments or (b) the use of such information other than for
purposes set forth herein, unless authorized to do so in writing by the
Borrower.

 

Section 30.                                      No Amendments.

 

No amendments or modifications to this Agreement shall be effective unless
agreed to in witting by all the parties hereto.

 

Section 31.                                      Express Duties.

 

It is expressly agreed by the parties hereto that the Custodian has no duties or
obligations regarding the Investment Files other than that specifically set
forth in this Agreement and has no obligation to sign any documents except for
those specifically agreed to be executed by the Custodian under this Agreement
as custodian and the Custodian shall not be required to place its funds at risk
and may require written indemnification for any action requested to be taken
that is not specifically set forth in this Agreement.  The Custodian may without
incurring any liability to any person delay performance hereunder to verify the
authority of any Authorized Person or to consult with its legal counsel.

 

Section 32.                                      Enforcement of Rights.

 

The Custodian and the Borrower each acknowledge that the Agent shall have the
right, subject to the terms of the Loan Documents, to enforce the Borrower’s
rights and remedies under this Agreement, including, without limitation, the
right at any time to enforce this Agreement and the obligations of the Custodian
hereunder, and the right at any time to give or withhold any and all consents,
requests, notices, directions, approvals, demands, extensions or waivers under
or with respect to this Agreement with respect to Investment Files; provided,
however, that the Agent shall not be obligated to perform any of the obligations
of the Borrower under this Agreement.  The Custodian acknowledges that the
rights of the Agent with respect to the rights and remedies in connection with
any indemnification or any breach of any representation, warranty or covenant
made by the Custodian under this Agreement shall be continuing and shall survive
any termination of this Agreement.

 

Section 33.                                      No Proceedings.

 

The Custodian hereby agrees that it will not institute suit against the
Borrower, or join any other Person in instituting against the Borrower, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or any other proceedings under any federal or state bankruptcy or similar law. 
The foregoing shall not limit the Custodian’s right to file any claim in or
otherwise take any action with respect to any insolvency proceeding that was
instituted by any Person other than the Custodian.

 

Section 34.                                      Custody Agreement.

 

Each party hereto represents that this Agreement is a 1940 Act custody agreement
and shall be interpreted in accordance therewith; provided, however, that
nothing in the foregoing

 

16

--------------------------------------------------------------------------------


 

shall be deemed to adversely affect the perfection of the security interests of
the Agent for the benefit of the Secured Parties in the Collateral pursuant to
the provisions of this Agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Agent and the Custodian have caused their
names to be duly signed hereto by their respective officers’ thereunto duly
authorized, all as of the first above written.

 

 

BORROWER:

 

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

By:

 

/s/ Todd A. Reppert

 

 

Name:

Todd A. Reppert

 

 

Title:

President and Chief Financial Officer

 

 

 

 

 

CUSTODIAN:

 

 

 

BRANCH BANKING AND TRUST COMPANY, MORTGAGE CUSTODY DEPARTMENT OF CORPORATE TRUST
SERVICES

 

 

 

 

 

By:

 

/s/ Susan Tittl

 

 

Name:

Susan Tittl

 

 

Title:

Vice President

 

 

 

 

 

AGENT:

 

 

 

BRANCH BANKING AND TRUST COMPANY, as Agent

 

 

 

 

 

By:

 

/s/ Gregory Drabik

 

 

Name:

Gregory Drabik

 

 

Title:

Senior Vice President

 

18

--------------------------------------------------------------------------------